Citation Nr: 0832633	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1998 to November 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Low Back Disability

On July 1996 service entrance examination, clinical 
examination revealed the veteran's spine was normal.  Service 
treatment records (STRs) show that the veteran received 
frequent treatment for back pain during service.  At the July 
2008 hearing, he testified that he threw out his back during 
service when he was moving a heavy steel box containing pipe 
fittings.  STRs show that a Physical Evaluation Board placed 
him on limited light duty in October 2002 because of his back 
pain.  The diagnosis at that time was bilateral L5 
spondylolysis with history of midline lower lumbar back pain 
since a January 1998 injury.  A March 2002 x-ray report shows 
bilateral pars defects at L5 with no evidence of subluxation 
or spondylolisthesis.  On July 2003 VA examination, the 
examiner concluded the veteran had spondylolysis of the 
lumbar spine and recommended x-rays; the record does not 
reflect any x-ray reports and it is unclear whether any x-
rays were taken.  An internet health encyclopedia entry 
submitted by the veteran shows that spondylolysis and 
spondylolisthesis can be present at birth or can occur 
through an injury.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Here, the evidence shows the veteran injured 
his back during service, that he has recurrent symptoms of a 
low back disability, and that any current low back disability 
may be associated with the injury during service; however, 
the evidence is insufficient to make a decision on the claim.

At the hearing, the veteran testified that he received VA 
treatment for his back in January 2008.  Such records have 
not been associated with the veteran's claims file.  VA 
treatment records are constructively of record, may be 
pertinent to the veteran's claim, and must be secured. 

Left Hand Disability

The veteran has stated that in 2003 he injured his hand while 
he was stationed in Battle Creek, Michigan and was sent off 
base for treatment.  It does not appear as though STRs 
contain any off base treatment records for a hand injury and 
the veteran has not identified at what off base facility he 
was treated.  He should be asked to identify where he was 
treated so the RO can obtain any pertinent and available 
records.  

On July 2003 VA examination, the veteran reported that he was 
experiencing intermittent swelling and soreness with extreme 
grip.  No definitive diagnosis was provided, but x-rays were 
recommended.  Again the record does not contain any x-ray 
reports and these should be obtained if x-rays were 
completed.  

Additionally, the Board finds that the "low threshold" 
standard of McLendon is also met and that the veteran should 
be afforded a VA examination.  He is competent to testify 
regarding events that are alleged to have occurred during 
service and there is nothing in the record to suggest his 
accounts of injuring his hand are not credible.  Gutierrez v. 
Principi, 19 Vet. App. 1, 9-10 (2004).  He testified that he 
has continued to experience symptoms of swelling and soreness 
since service, and there is an indication that there may be a 
relationship between his alleged left hand injury in service 
and these continuing symptoms.

Accordingly, the case is REMANDED for the following:

1.	The RO ask the veteran to identify any 
treatment or evaluation he has had for a 
low back disability or a left hand 
disability and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest is the location of any off base 
treatment he received for a left hand 
injury during 2003 service in Battle 
Creek, Michigan.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain any VA 
treatment records that have not been 
associated with the claims file, including 
any reports of x-rays completed in 
conjunction with the July 2003 VA 
examinations (if x-rays were indeed 
completed).  

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to assess the 
etiology of any low back disability and 
left hand disability.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The examiner must explain the 
rationale for all opinions provided.

(A) For the low back, the examiner should 
first identify, by medical diagnosis, the 
veteran's current low back 
disability(ies).  The examiner is then 
asked to provide an opinion on the 
following questions:

(i) Is it at least as likely as not (50% 
or greater probability) that the veteran's 
current low back disability(ies) is (are) 
related to the back injury he sustained 
during service or otherwise related to his 
service?

(ii) Is it at least as likely as not (50% 
or greater probability) that spondylolysis 
and bilateral pars defects shown during 
service were related to the veteran's in 
service injury as opposed to being a 
developmental defect?  Please comment on 
the textual evidence of record regarding 
the nature of spondylolysis.

(B) For the left hand, the examiner should 
first identify, including by conducting 
any testing deemed necessary, any current 
left hand disability(ies).  The examiner 
should then provide an opinion on the 
following question:

Is it at least as likely as not (50% or 
greater probability), that any currently 
diagnosed left hand disability is related 
to an event or injury incurred during the 
veteran's service? 
  
3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

